Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 7-22-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 16 of claim 1, the phrase “so that the light passes the light the transmissive substrate” renders the claim indefinite in that it is unclear to whether the light passes through the substrate or around the substrate.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,529,269 to Mutzhas in view of U.S. Application Publication No. 2015/0173302 to Duncan et al.
Referring to claims 1, 10-12 and 14-15, Mutzhas discloses A light transmissive material based on retainment of specific wavelengths comprising, a light transmissive material – at 10 or 12, including a light transmissive substrate – at 10 and 12-15, the light transmissive material retaining a light with a wavelength in a specific section below 750 nm – see column 1 line 25 to column 2 line 19, so that the light can pass the light transmissive substrate – see figure 2 and column 1 line 25 to column 2 line 19, and the specific section including, a first section ranging from 320nm to 380nm – see for example figure 2 and column 1 line 25 to column 2 line 62, a second section ranging from 400nm to 550nm – see for example figure 2 and column 1 line 25 to column 2 line 62, and a third section ranging from 650nm to 750nm – see for example figure 2 and column 1 line 25 to column 2 line 62, and after a light passes through the light transmissive material, the average transmittance of each specific section being 5 to 35% for the first section – see at least 5% in figure 2, 30 to 70% for the second section – see at least 30% in figure 2, and 15 to 65% for the third section – see at least 65% in figure 2. Mutzhas does not disclose and an insulation material, and the insulation material being one selected from the group consisting of antimony tin oxide (ATO), indium tin oxide (ITO), titanium dioxide, silicon dioxide, zinc oxide, and tungsten oxide. Duncan et al. does disclose an insulation material – at 26,28, and the insulation material being one selected from the group consisting of antimony tin oxide (ATO), indium tin oxide (ITO), titanium dioxide, silicon dioxide, zinc oxide, and tungsten oxide – see silicon oxide in paragraph [0058]. Therefore it would have been obvious to one of ordinary skill in the art to take material/composition of matter of Mutzhas and add the insulation material being silicon oxide as disclosed by Duncan et al., so as to yield the predictable result of controlling the light that is supplied to plants during plant growth stages as desired. Mutzhas as modified by Duncan et al. further discloses the light transmissive substrate includes organic pigments – see Examples 1-3 in column 4 of Mutzhas. Mutzhas as modified by Duncan does not disclose an organic pigment selected from the group consisting of CI. red PR48:1, C.I. red PR48:2, C.I. red PR48:3, C.I. red PR53-1, C.I. red PR101, C.I. red PR102, C.I. red PR122, C.I. red PR146, C.I. red PR168, C.I. red PRI76, C.I. red PRI85, C.I. red PR188, C.I. red PR254, C.I. blue PBI5:0, C.I. blue PBI5:1, C.I. blue PBI5:2, C.I. blue PBI5:3, C.I. blue PB15:4, C.I. blue PB15:6, CI. violet PV 19, C.I. violet PV 23, C.I. violet PV 32. However, it would have been obvious to one of ordinary skill in the art to take the material/composition of matter of Mutzhas as modified by Duncan et al. and add an organic pigment from the group claimed, so as to yield the predictable result of controlling the light that is supplied to plants during plant growth stages as desired. Mutzhas as modified by Duncan et al. does not disclose the organic pigment has a percentage by weight falling within a range from 0.2 to 1%, and the insulation material has a percentage by weight falling within a range from 0.2 to 1%. However, it would have been obvious to one of ordinary skill in the art to take the material/composition of matter of Mutzhas as modified by Duncan et al. and add the pigment and insulation each having a weight percentage of between 0.2 to 1% as claimed, so as to yield the predictable result of controlling the light that is supplied to plants during plant growth stages as desired. Mutzhas as modified by Duncan et al. further discloses the composite carrier is applied for agricultural cultivation – see for example column 1 lines 1-12 of Mutzhas and disposed between at least a crop and a light source – see at least between a crop/plant and the sun in figures 5-6 of Mutzhas and figures 1b,2b of Duncan et al. Specific to claim 11, Mutzhas as modified by Duncan et al. further discloses the heat insulation material added in a first weight percentage for insulation of the plant from heat shock – see at 26,28 and paragraph [0019] of Duncan et al. Therefore it would have been obvious to one of ordinary skill in the art to take material/composition of matter of Mutzhas and add the insulation material being silicon oxide as disclosed by Duncan et al., so as to yield the predictable result of controlling the light that is supplied to plants during plant growth stages as desired.
Referring to claim 3, Mutzhas as modified by Duncan et al. further discloses a carrier fabricated from a material from the group consisting of a thermoplastic, thermoset polymer, and a bio-degradable plastic – see polymers detailed in column 2 line 63 to column 3 line 9 of Mutzhas.
Referring to claim 4, Mutzhas as modified by Duncan et al. further discloses the carrier is fabricated of a thermoplastic or thermoset polymer selected from the group consisting of polyethylene (PE), low density polyethylene (LDPE), linear low density polyethylene (LLDPE), polypropylene (PP), polyvinyl chloride (PVC) or ethylene vinyl acetate (EVA), polymethyl methacrylate (PMMA), polycarbonate (PC), and polyethylene terephthalate (PET) – see for example (PE) and (PVC) detailed in column 2 line 63 to column 3 line 9 of Mutzhas.
Referring to claim 5, Mutzhas as modified by Duncan et al. further discloses the carrier is a bio-degradable plastic – see for example paragraph [0090] of Duncan et al., but does not disclose the bio-degradable plastic selected from a group consisting of polylactide (PLA), polybutylene succinate (PBS), polybutylene succinate adipate (PBSA), poly butylene adipate-co-terephthalate ( PBAT), polyhydroxyalkanoates (PHA), polycaprolactone (PCL), polyvinyl alcohol (PVA), and cellulose nanofiber (CNF). However, it would have been obvious to one of ordinary skill in the art to take the material/composition of matter of Mutzhas as modified by Duncan et al. and add the plastic being any of the claimed plastics, so as to yield the predictable result of allowing for the carrier to be flexible and lightweight as desired.
Referring to claims 6 and 13, Mutzhas as modified by Duncan et al. further discloses the carrier is mixed with the light transmissive material to form a composite carrier selected from a group consisting of a single-layer or multi-layer film, woven net, shelter board, woven fabric or plastic fabric – see multi-layers in figures 5-6 of Mutzhas and figures 1b,2b of Duncan et al.
Referring to claim 8, Mutzhas as modified by Duncan et al. further discloses an additive selected from a group consisting of a bio-degradable agent, an antioxidant, a light stabilizer, a processing aid, an antistatic agent, a filler, a reinforcement material, and an antifogging agent – see light stabilizer, processing aid, filler, reinforcement material detailed in column 2 line 63 to column 3 line 32 of Mutzhas and biodegradable agent detailed in paragraph [0090] of Duncan et al.
Referring to claim 9, Mutzhas as modified by Duncan et al. does not disclose the additive has a percentage by weight falling within a range from 0.1 to 1%. However, it would have been obvious to one of ordinary skill in the art to take the material/composition of matter of Mutzhas as modified by Duncan et al. and add the additive having a weight percentage of between 0.1 to 1% as claimed, so as to yield the predictable result of controlling the light that is supplied to plants during plant growth stages as desired.

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 7-22-22 obviates the 35 U.S.C. 112(a) rejections of claims 1-10 detailed in the last office action dated 4-27-22.
	Applicant’s claim amendments and remarks/arguments dated 7-22-22 obviates the 35 U.S.C. 112(b) rejections of claims 1, 7 and 10 detailed in the last office action dated 4-27-22.
	Regarding the prior art rejections of claims 1, 10 and new claims 11-12 and 14, the Mutzhas reference US 4529269 discloses a light transmissive substrate includes pigments – see Examples 1-3 in column 4 and further discloses the light transmissive material allows light to pass therethrough at the claimed wavelengths as detailed in figure 2 and column 1 line 25 to column 2 line 62. Further, it would have been obvious to one of ordinary skill in the art to use the claimed organic pigments in place of the pigments disclosed by Mutzhas as detailed earlier in paragraph 3, in that Mutzhas does not preclude the use of other types of pigments and incorporating the claimed organic pigments into the device of Mutzhas would allow for the device of Mutzhas to operate as intended in that Mutzhas discloses using the same color pigment being red pigment of some of the pigments being claimed. Further, the Duncan reference US 2015/0173302 discloses a light transmissive material including  an insulation material – at 26,28, and the insulation material being one of the claimed materials – see silicon oxide in paragraph [0058]. Further, it would have been obvious to one of ordinary skill in the art to have the organic pigment and the insulation material at the claimed weight percentages as detailed earlier in paragraph 3 of this office action, in that the combination of Mutzhas as modified by Duncan does not preclude the use of these weight percentages and the device of Mutzhas a modified by Duncan would perform as intended when incorporating materials having these weight percentages in that the claimed weight percentages of materials are sufficient to provide for the light transmission and insulation as detailed in the Mutzhas and Duncan references. Mutzhas as modified by Duncan further discloses the light transmissive material is between the light source and the plant as seen at least between a crop/plant and the sun in figures 5-6 of Mutzhas and figures 1b,2b of Duncan et al. Mutzhas as modified by Duncan further discloses the insulation material reduces heat shock in the plants in that the insulation material as disclosed by Duncan absorbs some of the heat of the light source and therefore this absorbed heat will not reach the plant and therefore reduce heat shock/damage to the plant. Applicant further argues that Mutzhas as modified by Duncan does not disclose a transparent substrate but the term “transparent” is not used in the claims. Further, Mutzhas as modified by Duncan discloses the claimed light transmissive material transmitting light at the claimed wavelengths and the claimed insulation material and therefore renders the claims obvious as detailed earlier in paragraph 4 of this office action.
	Regarding the prior art rejections of claims 3-6, 8-9 and new claim 13, applicant relies upon the same arguments with respect to claims 1, 10-12 and 14 discussed earlier.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643